Detailed Action
Election/Restriction
Applicant’s election without traverse of claims 1-4 in the reply filed on 05/13/2022 is acknowledged.
This application is in condition for allowance except for the presence of claims 5-12 directed to inventions non-elected without traverse.  Accordingly, claims 5-12 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Braid-tastic Work Station generally discloses a braiding system with multiple colorized strands.
Regarding representative claim 1 however, no identified prior art reference discloses or fairly suggests the claimed limitations, most notably:
a first hair attachment, comprising a first plurality of strands configured in three columns, each of the first plurality of strands comprising a first end and a second end, wherein each strand is attached midway between the first end and the second end to the base mat at a first location; and a second hair attachment, comprising a second plurality of strands configured in three columns, each of the second plurality of strands comprising a first end and a second end, wherein each strand is attached midway between the first end and the second end to the base mat at a second location  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
The prior art considered pertinent to applicant's disclosure and not relied upon is made of record on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE ROWLAND whose telephone number is (469) 295-9129.  The examiner can normally be reached on M-Th 10-8.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571)-272-4430.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  The fax number for the examiner is (571) 280-8844.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVE ROWLAND/Primary Examiner, Art Unit 3715         

                                                                                                                                                                                               Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Cancel claims 5-12.